Citation Nr: 1722550	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) or other functional impairment of the right knee. 

2. Entitlement to a disability rating in excess of 10 percent prior to August 25, 2010, and excess of 20 percent since August 25, 2010, for right knee instability. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to April 1994, with additional reported service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appeal was previously remanded in December 2014 and May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2016. Recently, the United States Court of Appeals for Veterans claims in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  A review of the claims file reveals that the June 2016 VA knee examination did not demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations. In light of Correia, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability. In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for the right knee in active motion, passive motion, weight-bearing, and nonweight-bearing situations.


Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder compete VA treatment records since June 2017.

2. After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability. Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examination should include a statement as the effect of the Veteran's service-connected right knee disability on the Veteran's occupational functioning and daily activities. The VA examiner should provide a complete rationale for any opinions provided.

In particular, the VA knee examination must include range of motion testing for the right knee in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

3. After taking any additional development warranted, readjudicate the Veteran's claim upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




